Citation Nr: 1333461	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss, to include the propriety of the reduction from a 30 percent rating to a 10 percent rating, effective July 1, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active military service from May 1969 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

Historically, a February 2009 rating decision proposed to reduce a 30 percent rating for bilateral hearing loss, which had been in effect since January 31, 2005, to 10 percent based on audiometric findings on VA examination in October 2008.  The proposed rating reduction was effectuated by an April 2009 rating decision and the 10 percent rating assigned was made effective July 1, 2009, more than 60 days after the April 2009 rating decision.     

In the Veteran's July 2009 notice of disagreement, he argued that his hearing loss had not improved and, in fact, had worsened.  The February 2010 statement of the case characterized the issue as an increased rating claim; however, addressed the propriety of the reduction in the reasons and bases for the continued denial.  Therefore, the Board has characterized the issue as shown on the first page of the decision.

In connection with this appeal, the Veteran was scheduled to testify at a personal hearing before a Decision Review Officer at the RO in January 2011.  However, he failed to attend that hearing.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal except the September 2013 Appellant's Brief filed by his service representative. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

As indicated previously, an April 2009 rating decision reduced the Veteran's rating for his bilateral hearing loss from 30 percent to a 10 percent, effective July 1, 2009.  
The Veteran alleges that his hearing loss had not improved and, in fact, had worsened.  Therefore, he contends that the reduction was improper and he is entitled to an increased rating for his bilateral hearing loss.

As an initial matter, the Board finds that the Veteran should be afforded a contemporaneous VA examination so as to determine the current nature and severity of his bilateral hearing loss.  Previously, the Veteran was afforded a VA examination in October 2008, which was the basis for the reduction of a 30 percent disability rating for bilateral hearing loss.  Most recently, he was afforded a VA examination in September 2009 and the most current audiogram of record is dated in March 2010.  However, the March 2010 audiogram is in graph form and it appears that audiometric testing may have been done twice, with the results of both test reported on the same graph.  Moreover, since such time, the Veteran and his representative have argued that the Veteran's hearing loss has worsened.  VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination. VAOPGCPREC 11-95 (1995).  Thus, based on the foregoing, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's bilateral hearing loss.  Additionally, the VA examiner should be requested to interpret, if possible, the results of the March 2010 audiogram.

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his employability. 

The record shows that the Veteran had received treatment through VA for his bilateral hearing loss.  A review of the claim files shows that VA treatment records dated through January 2011 have been associated with the Veteran's record.  Therefore, while on remand, VA treatment records from the Columbia, South Carolina, VA facility dated from January 2011 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Columbia VA facility dated from January 2011 to the present pertaining to the Veteran's bilateral hearing loss.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss.  The claim files must be made available to the examiner and the examiner should indicate in his/her report whether or not the claim files were reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests. 

The examiner is requested to interpret, if possible and in numerical form, the results of the March 2010 VA audiogram, recording the threshold levels, in decibels, in each ear upon each of the apparent two tests that were done.  If this cannot be done, the examiner should explain why. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his employability.  Any opinion expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


